KEVIN G. CLARKSON
ATTORNEY GENERAL

Margaret Paton-Walsh
(AK Bar No. 0411074)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Suite 200
Anchorage, AK 99501
Telephone: (907) 269-5275
Facsimile: (907) 276-3697
Email: margaret.paton-walsh@alaska.gov

Attorney for the State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 DISABILITY LAW CENTER OF                       )
 ALASKA, NATIVE PEOPLES ACTION                  )
 COMMUNITY FUND, ALASKA                         )
 PUBLIC INTEREST RESEARCH                       )
 GROUP, ALEIJA STOVER, AND                      )
 CAMILLE ROSE NELSON,                           )
                                                )
                 Plaintiffs,                    )
                                                )
           v.                                   )
                                                )
 KEVIN MEYER, LIEUTENANT                        )   Case No. 3:20-cv-00173-JMK
 GOVERNOR OF ALASKA, and the                    )
 STATE OF ALASKA, DIVISION OF                   )   DECLARATION OF ANNE ZINK
 ELECTIONS,                                     )
                                                )
                 Defendants.                    )
                                                )

       I, Anne Zink, declare under penalty of perjury that the following is true and

correct:

       1.       I am the Chief Medical Officer for the State of Alaska, Department of




            Case 3:20-cv-00173-JMK Document 23 Filed 08/03/20 Page 1 of 3
Health and Social Services. My job duties include providing advice and setting policy on

public health matters. I have been directly involved in monitoring and advising on the

current public health emergency caused by the global pandemic of COVID-19.

       2.       Our understanding of this virus is constantly evolving, including

understanding its transmissibility and what individuals are at highest risk of

hospitalization if they contract the virus.

       3.       The information available on the virus early in the year showed that people

who were older or who had underlying medical conditions were at higher risk for

hospitalization and death from COVID-19. The CDC used the cut off of 65 in their

messaging, while messaging that the older someone is, the higher risk they are.

       4.       Recently, the CDC has revised its guidance to simply indicate that the risk

for severe illness increases with age, and the most vulnerable age group is now listed as

those 85 years and older. The CDC also lists many other health conditions which can be

found here https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

at-increased-risk.html and is updated regularly.

       5.       Despite the change in categorization, the CDC still reports that 8 out of 10

COVID-19 deaths in the United States have been in adults 65 years of age or older.

       6.       Over the course of this pandemic, other high risk groups have been

identified. These groups have also shifted over time as we learn more about the virus. For

example, asthma was initially considered to put individuals at higher risk because of the

fact that the virus attacks the lungs, but since that time, the CDC has changed this

category to say those with moderate or severe asthma may be at higher risk. The studies

DLC, et al. v. Meyer, et al.                                  Case No. 3:20-cv-00173-JMK
Declaration of Anne Zink                                                        Page 2 of 3
            Case 3:20-cv-00173-JMK Document 23 Filed 08/03/20 Page 2 of 3
have not been definitive on this subject. Another more recent example is that cancer was

not previously listed but recent data has shown that cancer does present a higher risk for

severe illness.

       7.       We continue to learn new information every day about this virus as well as

ways to minimize spread of the disease. The most effective ways to minimize the spread

of the disease continue to be social distancing, frequent handwashing or sanitizing, and

wearing adequate face coverings that cover the nose and mouth.

       8.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct and that this declaration was executed on August 3rd, 2020.


                                                   /s/ Anne Zink
                                                   Dr. Anne Zink
                                                   Chief Medical Officer
                                                   State of Alaska
                                                   Dept.of Health and Social Services


                               CERTIFICATE OF SERVICE

       I certify that on August 3rd, 2020, the foregoing document was served on all

parties via the CM/ECF filing system.

                                            /s/ Margaret Paton-Walsh
                                            Margaret Paton-Walsh
                                            Assistant Attorney General




DLC, et al. v. Meyer, et al.                                  Case No. 3:20-cv-00173-JMK
Declaration of Anne Zink                                                        Page 3 of 3
            Case 3:20-cv-00173-JMK Document 23 Filed 08/03/20 Page 3 of 3
